MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Mar 26 2018, 10:29 am
regarded as precedent or cited before any
                                                                                CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffery Haupt                                            Curtis T. Hill, Jr.
Law Office of Jeffery Haupt                              Attorney General of Indiana
South Bend, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Stephen Byrd,                                            March 26, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A04-1709-CR-2228
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth C.
Appellee-Plaintiff                                       Hurley, Judge
                                                         Trial Court Cause No.
                                                         71D08-1505-F5-85



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1709-CR-2228 | March 26, 2018               Page 1 of 5
                                             Case Summary
[1]   Stephen Byrd pled guilty to level 5 felony battery with a deadly weapon. He

      now appeals that conviction arguing that the trial court abused its discretion in

      denying his motion to withdraw his guilty plea. Finding no abuse of discretion,

      we affirm.


                                 Facts and Procedural History
[2]   On May 19, 2015, the State charged Byrd with level 5 felony battery with a

      deadly weapon. On August 3, 2015, the parties entered into a written plea

      agreement. The agreement provided that in exchange for Byrd’s guilty plea to

      level 5 felony battery, the State agreed not to pursue a heightened charge of

      level 3 felony aggravated battery. On that same date, the trial court held a

      guilty plea hearing during which the trial court heard the factual basis for the

      plea. In establishing the factual basis, Byrd admitted that a person named

      Michael O’Neal came to his house, they had an argument, and Byrd shot

      O’Neal in the abdomen with a handgun. The trial court took the plea under

      advisement and set a date for sentencing. On December 10, 2015, Byrd moved

      to withdraw his guilty plea claiming it was neither knowing nor voluntary.

      Specifically, during the hearing on the motion to withdraw, Byrd stated that he

      did not fully understand that he had a possible self-defense claim and that he

      would not have pled guilty if he had understood. Following the hearing, the

      trial court denied Byrd’s motion to withdraw. On September 1, 2017, the trial

      court sentenced Byrd to three years’ imprisonment. This appeal ensued.



      Court of Appeals of Indiana | Memorandum Decision 71A04-1709-CR-2228 | March 26, 2018   Page 2 of 5
                                     Discussion and Decision
[3]   Byrd appeals the trial court’s denial of his motion to withdraw his guilty plea.

      Indiana Code Section 35-35-1-4(b) governs the withdrawal of guilty pleas where

      a plea has been entered but the defendant has not yet been sentenced. In such a

      situation, upon a written and verified motion to withdraw a guilty plea, the trial

      court may allow withdrawal “for any fair and just reason unless the state has

      been substantially prejudiced by reliance upon the defendant’s plea.” Ind. Code

      § 35-35-1-4(b). This decision is subject to review only for an abuse of discretion.

      Id. “However, the court shall allow the defendant to withdraw his plea of guilty

      ... whenever the defendant proves that withdrawal of the plea is necessary to

      correct a manifest injustice.” Id. In other words, the trial court


              is required to grant [a motion to withdraw a guilty plea] only if
              the defendant proves that withdrawal of the plea is necessary to
              correct a manifest injustice. The court must deny a motion to
              withdraw a guilty plea if the withdrawal would result in
              substantial prejudice to the State. Except under these polar
              circumstances, disposition of the petition is at the discretion of
              the trial court.


      Coomer v. State, 652 N.E.2d 60, 61-62 (Ind. 1995) (quotation marks and

      emphases omitted). A defendant moving to withdraw his plea bears the burden

      of establishing the grounds for relief by a preponderance of the evidence. Ind.

      Code § 35-35-1-4(e).


[4]   “‘Manifest injustice’ and ‘substantial prejudice’ are necessarily imprecise

      standards, and an appellant seeking to overturn a trial court’s decision faces a

      Court of Appeals of Indiana | Memorandum Decision 71A04-1709-CR-2228 | March 26, 2018   Page 3 of 5
      high hurdle.” Gross v. State, 22 N.E.3d 863, 868 (Ind. Ct. App. 2014), trans.

      denied (2015). Thus, a trial court’s ruling on a motion to withdraw a guilty plea

      “arrives in this Court with a presumption in favor of the ruling.” State v. Oney,

      993 N.E.2d 157, 166 (Ind. 2013) (quotation omitted). “We will not disturb the

      court’s ruling where it was based on conflicting evidence.” McGraw v. State, 938
N.E.2d 1218, 1220 (Ind. Ct. App. 2010), trans. denied, (2011). Rather, this

      Court will uphold the trial court’s decision to deny a motion to withdraw a plea

      of guilty absent an abuse of discretion. Flowers v. State, 528 N.E.2d 57, 59 (Ind.

      1988).


[5]   Here, Byrd makes no claim of manifest injustice. In fact, he concedes that,

      during the guilty plea hearing, the trial court “went through a series of questions

      regarding [his] understanding of his rights, possible penalties, the possible

      penalties he faced for the charge in question, and ultimately if he was satisfied

      with counsel.” Appellant’s Br. at 13. He further concedes that the trial court

      asked him additional questions regarding his understanding of the plea, and

      that there is absolutely nothing in the record to suggest that his guilty plea was

      not entered into “knowingly and freely.” Id. at 14. He even admits that the

      trial court specifically inquired regarding his possible self-defense claim, and

      that after the court advised him that his guilty plea would result in waiver of

      such claim, he stated that he understood. Id.


[6]   Nevertheless, Byrd argues that the trial court abused its discretion in denying

      his motion to withdraw because his “claims of self-defense throughout the case”

      were akin to “claiming a type of innocence” and that “a trial court cannot

      Court of Appeals of Indiana | Memorandum Decision 71A04-1709-CR-2228 | March 26, 2018   Page 4 of 5
      accept a guilty plea from a defendant who pleads guilty and maintains his

      innocence at the same time.” Appellant’s Br. at 18-20 (citing Johnson v. State,

      734 N.E.2d 242, 245 (Ind. 2000)). However, a claim of self-defense is not a

      claim of innocence; rather it is a claim of legal justification for an otherwise

      criminal act. Hood v. State, 877 N.E.2d 492, 496-97 (Ind. Ct. App. 2007), trans.

      denied (2008). Moreover, Byrd’s former attorney testified at the hearing on the

      motion to withdraw that he and Byrd thoroughly discussed and weighed the

      likelihood of being successful on a self-defense claim and determined that a

      guilty plea was in his best interest. Tr. Vol. 2 at 125. Under the circumstances,

      the trial court acted within its discretion in denying the motion to withdraw,

      and we cannot say that Byrd has overcome the presumption of validity

      accorded the trial court’s decision. Accordingly, we affirm.


[7]   Affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1709-CR-2228 | March 26, 2018   Page 5 of 5